Case 3:13-cv-01946-LAB-WVG Document 359 Filed 02/14/19 PageID.7433 Page 1 of 2



                     UNITED STATES COURT OF APPEALS                  FILED
                              FOR THE NINTH CIRCUIT                   FEB 14 2019
                                                                 MOLLY C. DWYER, CLERK
                                                                   U.S. COURT OF APPEALS
 THE SHERWIN-WILLIAMS COMPANY,              No.   16-56566
 FKA Sherwin-Williams Automotive
 Finishes Corp.,                            D.C. Nos.
                                            3:13-cv-01946-LAB-WVG
        Plaintiff-counter-                  3:13-cv-01947-LAB-WVG
        defendant-Appellee,                 Southern District of California,
                                            San Diego
   v.
                                            ORDER
 JB COLLISION SERVICES, INC., DBA El
 Dorado Collision, DBA J & M Autobody;
 JJT, INC., DBA John's Collision Center;
 JOHN TYCZKI, an individual,

        Defendants-counter-
        claimants-Appellants.


 THE SHERWIN-WILLIAMS COMPANY,              No.   16-56588
 FKA Sherwin-Williams Automotive
 Finishes Corp.,                            D.C. Nos.
                                            3:13-cv-01946-LAB-WVG
        Plaintiff-counter-                  3:13-cv-01947-LAB-WVG
        defendant-Appellant,

   v.

 JB COLLISION SERVICES, INC., DBA El
 Dorado Collision, DBA J & M Autobody;
 JJT, INC., DBA John's Collision Center;
 JOHN TYCZKI, an individual,

        Defendants-counter-
        claimants-Appellees.



                                        1
Case 3:13-cv-01946-LAB-WVG Document 359 Filed 02/14/19 PageID.7434 Page 2 of 2



 Before: D.W. NELSON, CALLAHAN, and OWENS, Circuit Judges.

       The parties are requested to confer and inform the Clerk in writing within 14

 days whether they accept or decline the offer to proceed to mediation. If the

 parties opt to mediate, the court will vacate submission and refer the parties to

 mediation.




                                           2
